Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 September 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Nancy September the 8th 1783
                  
                  Your wished for and Most Heartly wellcome favours Have not this long while Reached me, and I most warmly Request You, my dear General, not to forget writing to a friend who loves you with a Filial and Unbounded Affection.  this letter is Going By the September Packet, and Hereafter there will Be one Sailing Every month, By Which, While in Europe, I Shall most Exactly Advise my dear and Respected General—Along with My dispatches, You will Receive the definitive treaty—  ince I Have Returned from Spain (which Affair By the Bye has Been Too much Neglected) I was not Much Consulted Upon Politics by the Commissionners—What I know of the Subject is, that After Many Earnest, and long deluded Hopes to Get Much, from England in Definitive and Commercial Arrangements, the last Answer Has Been that the preliminary Articles were Sufficient to Make up a definitive treaty.
                  Inclosed, my dear General, you will find a Copy of My Letter to Congress whereby You May judge Both of the Political Situation of Affairs, and of the Mercantile American Concerns that for the present detain me in Europe—As to the first, My Private Opinion is that a War Betwen Russians and Turks is Unavoidable—that the Emperor Will Take a part in it, and that Much depends Upon the King’s of Prussia Determination to Become Either an Opponent, or partaker to the division of the ottoman european provinces—As to france, the Revolution Cannot But Greatly Hurt Her Trade, But if She Can Help it She will Not middle with those wars—England is Much embarassed in Her finances, But tho’ She May loose a little, will Rejoice at Every Event Which Affects France with a Greater loss—Such at least, is My private opinion in this Affair.
                  As to the American trade, it Has Been Represented that My presence Here Might Serve The United States, and to me, that Consideration Shall Ever Be a determining one—I hope My dear General will Approuve My Conduct, Which Approbation, I Confess, in Every instance will Ever prove Necessary to My Happiness and Self satisfaction—But I Grieve to Be so long from You, Such a distance, such an interval of Time Cannot Agree with the Tender feelings of a Heart who Had taken the Happy Habit to Live in your family, among My American Friends, who, in Any part of the world, never felt Himself So much at Home, as When he was at Head Quarters—Untill I Return to America, My dear General, Untill I See You and our Fellow Supporters of our Noble Cause, My Mind Cannot Be properly Easy, and Every Mention, Every Rememberance of America makes me Sigh for the Moment When I May Enjoy the Sight of our free and Independant Shores.
                  Many Months Ago, My dear General, I did myself the Honour to write you on the subject of the Bust the Assembly of Virginia Have Voted—Not knowing if My Thanks Ever Reached them, But knowing You Have Mentionned them My Uncertainty, I don’t think I Can Do any thing Further on the Subject, as it Would not Become me to Send to the Assembly House (and to keep for me a Copy of) the Bust Which they Have been pleased to Adorn with Honourable inscriptions—So that I imagine Some Minister Here will be Charged with the direction of that Monument of their Satisfaction, Which, I Confess, fills my Heart with a pleasing Sense of pride and Gratitude.
                  From My letters to Congress, You will see I am Asking for their orders—While in Europe, I think I May Serve them in the Way of information and Advice—the More So, if they Confine themselves to the sending of Consuls—I may also on other Accounts prove Useful, But I must Anew Receive direct orders from them to that purpose—Never Shall I more glory, and Better Enjoy Myself than in the title of an Essential Servant to the United States.
                  By the Next packet, My dear General, I will tell you what Commercial Arrangements Have taken place, and Also What are My own Motions—But Should I Receive the least Hint, or See Myself that, by the Situation of affairs, Every Good Man’s influence is wanting upon the Spot, then, My dear General, No public Affair (for My own are out of the Question) No Season of the Year, no impediment in the World Can prevent my flying to a Beloved Country Whose Happiness, Glory, and liberty, are dearer to me than My own life.
                  Your Circular letter, My dear General, as well as Your Modest Retirement, Have Had the universal Applause of Europe, and my Heart Has Been a partaker in the Glory of My dear General from Whom Every thing that is Great and Good So Naturally flows that it gives a good grace to His Heroic Actions.  Should you think of Coming to Europe, of Seeing a Country Where Your Name is adored, I Need not tell you What Unexpressible Happiness I Would feel in Receiving You Under My Roof, in Making My House Yours, as Yours Has Been and for Ever I Hope will Be Mine, and I flatter Myself I would know it timely Enough Not to Embark myself in Any Journey, or Voyage to America, that Might prevent the Happiness I would derive from Your friendly, and thousand times wellcome Visit.
                  Mde de lafayette and My Three Children are Well and all the family join in their Respectfull and Affectionate Compliments to You and Mrs Washington Whom I Beg You will present with My Most tender Respects—tell her She ought to pay us a Visit along with You, and to Come in compagny with Her Grand Children—My Affectionate Compliments wait Upon George, all the family, and all our friends—please to Remember me to Mr and Mrs lund Washington and to the Young Lady.
                  it is Said in England Your Retirement is Owing to Ambitious Views, and that You intend Soon to Appear Again Upon the Stage.
                  Adieu, My dear General, My Heart is So well known to You that I need not telling You How Tenderly How Respectfully I shall Ever Be untill My last Breath, My dear General Your most obedient Humble servant and Most Obliged Affectionate friend
                  
                     lafayette
                  
                  
                     Our ideas Respecting the Federal Union and the Army so Much Coincide with Each other, that Nothing Needs Being said Betwen us Upon those important Matters.
                  
                  
               